Al-Muhammad v. Harvey                                               















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-235-CV

     RASHAAD H. AL-MUHAMMAD,
     AKA ROBERT L. HELM,
                                                                                              Appellant
     v.

     RICHARD HARVEY,
                                                                                              Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # 28,181
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Rashaad Al-Muhammad, an inmate, appealed from the court's dismissal of his in forma
pauperis petition.  Tex. Civ. Prac. & Rem. Code Ann. § 13.001 (Vernon Supp. 1997).  Al-Muhammad filed a notice of appeal on October 14, 1996, and the transcript was filed in this court
on October 23.  Although his brief was due on November 22, no appellant's brief has been filed. 
Tex. R. App. P. 74(k).  Appellate Rule 74(l)(1) provides:
Civil Cases.  In civil cases, when the appellant has failed to file his brief in the time
prescribed, the appellate court may dismiss the appeal for want of prosecution, unless
reasonable explanation is shown for such failure and that appellee has not suffered
material injury thereby.  The court may, however, decline to dismiss the appeal,
whereupon it shall give such direction to the cause as it may deem proper.
Id. 74(l)(1).
      More than twenty days have passed since Al-Muhammad's brief was due.  We notified him
of this defect by letter on November 27.  Id. 60(a)(2), 83.  He has not responded to our letter
showing grounds for continuing the appeal, nor has he provided a reasonable explanation for
failing to file a brief.  Id. 60(a)(2), 74(l)(1).  Therefore, this appeal is dismissed for want of
prosecution.  Id. 74(l)(1).
                                                                               PER CURIAM

Before   Chief Justice Davis,
            Justice Cummings, and
            Justice Vance 
Dismissed for want of prosecution
Opinion delivered and filed December 31, 1996
Do not publish